Title: To Benjamin Franklin from Jean-Hyacinthe Magellan, 20 June 1778
From: Magellan, Jean-Hyacinthe de
To: Franklin, Benjamin


My very dear and most respected friend
Paris this 20th. June 1778
I cannot help writting these Lines as a heartly farewell, loaded with all faithfull wishes and deep concern for your wellfare and of every one who has the happiness of being personally engaged in your glorious Cause, that of your own mother country. I am extremely sorry, that my Little position in the world allows me but dry wishes to offer, and still more that the too early date of my age does not permit any personal service on my part towards so noble an undertaking. But I hope that I shall never see the time of saying, victrix causa diis placuit, sed victa Catoni and will return home to our once agreable, but now ungratefull Land, well pleased after observing the good prospect and favourable appearances on your side.
I have not yet received any Letter from you to your phil[osphic]al Friends, who are as anxious as possible to see them: but I hope you’ll not forget, if possible, to send them this evening.
Please to honour me with some place amongst your most sincere heartly friends, and ever depend on the truest regard and esteem my dear Sir of your most obedient devoted servant
Magellan
My directions are at the Count d’Herouville’s rue du Fauxbourg St. Honoré no. 6 à paris and no. 12 Nevils court Fetter Lane London.
Please not to forget, that the President de Saron and all his family and relations are of the most sincere and honorable caracter. He is one of the most ingenious Philosophers I know, very good Mathematician, and very clearly headed man. I know him these many years: and every one who is acquainted with him, cannot fail of doing him this justice.
 
Addressed: A Monsieur / Monsr. Benjamin Franklin / à Passy / pres de Paris
Notation: Magellan
